Matter of 141 Ave. A Assoc. v Klein (2018 NY Slip Op 01157)





Matter of 141 Ave. A Assoc. v Klein


2018 NY Slip Op 01157


Decided on February 20, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 20, 2018

Renwick, J.P., Richter, Manzanet-Daniels, Andrias, Gesmer, JJ.


5752 89005/14 570716/15

[*1]In re 141 Avenue A Associates, Petitioner-Respondent,
vJay Klein, Respondent-Appellant.


Jay Klein, appellant pro se.
Borah, Goldstein, Altschuler, Nahins & Goidel, P.C., New York (Paul N. Gruber of counsel), for respondent.

Order, Appellate Term of the Supreme Court, First Department, entered October 29, 2015, which reversed an order of the Civil Court, New York County (Phyllis Saxe, J.) entered on or about June 22, 2015, granting tenant's motion for a stay of a warrant of eviction, and denying landlord's cross motion for rent arrears and counsel fees, and, upon reversal, denied tenant's motion for a stay of a warrant of eviction, granted landlord's cross motion for rent arrears and counsel fees, vacated so much of the Civil Court order as sua sponte changed the payment dates under the parties' probationary stipulation, and remanded the matter to Civil Court for a hearing and determination as to the amount of rent and reasonable attorneys' fees due landlord, unanimously affirmed, without costs.
Tenant, who did not oppose the landlord's appeal to Appellate Term or otherwise participate in the proceedings before that court, is not an "aggrieved party" under CPLR 5511 (Moore v Federated Dept. Stores, Inc., 94 AD3d 638 [1st Dept 2012], appeal dismissed 19 NY3d 1065 [2012]); Mixon v TBV, Inc., 76 AD3d 144 [2d Dept 2010]), and thus has no basis to appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 20, 2018
CLERK